DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 36-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 24, 36, and 38 recite “spindle 4. The nature of “spindle 4” is not described instantly and is not necessarily static in regard to its dimensions and shape.
Claim 38 recites a method that employs a composition that consists of two categories of ingredients. These ingredients are also recited at particular ranges of proportions, but the total of these proportions is far less than 100%. As a result the component required in and excluded from the composition employed in the method are unclear. Given the recitation of the composition with closed claim language, this lack of 
Claims not explicitly elaborated upon are also indefinite because they depend from an indefinite claim and do not add clarity.

It is noted that the claims are drawn to a method of reducing skin irritation, but the assessment of the impact of the composition on skin do not actual show a reduction in irritation that is already present. Costin et al. (previously cited) discuss the skin model employed by the applicant in the irritation assessment (see specification paragraph 85; Costin et al. page 174-181). The control sample in this skin model does not induce irritation in the skin model, but instead provides a skin sample such that the irritancy potential of applied compounds or compositions can be assessed (see page 174 last paragraph and specification paragraph 85). The applicant’s discussed reduction in released IL-1 from the skin model as compared to an untreated control is 2 pg/ml, which is a 9.5% change. It is not clear if this difference is equivalent to the error rate present in the measurement technique. Additionally it is unclear whether a similar level of decrease would be seen if irritated skin were the starting point of the application process. It appears that the applicant is trying to claim an application method for an antiperspirant/deodorant composition that is non-irritating to skin and that the “reduction” they seek is in comparison to what one might see in a different composition with the same antiperspirant/deodorant actives or other ingredients that may commonly be included in such compositions. It is suggested that the applicant reevaluate the 


Claim Interpretation
As noted in MPEP 2163 IIA1,  “[a] ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format." PPG Indus. v. Guardian Indus., 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising”.” Here, the disclosure does not provide a clear accounting of the basic and novel characteristics when it comes to the composition and each of the ingredient categories to which the “consisting essentially of” terminology is applied. As a result, the “consisting essentially of” recitations will be interpreted as “comprising”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-28, 31, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Herpens et al. (previously cited) in view of Popoff et al. (previously cited) and Andrews et al. (previously cited) as evidenced by Librizzi et al. (previously cited), Kyte et al. (US PGPub No. 2010/0272667), and Kritzler et al. (US PGPub No. 2015/0342181).

Andrews et al. teach cosmetic compositions that are preferably antiperspirants or deodorants (see abstract). A particular embodiment of interest is fragrance free, indicating a desire for such compositions was recognized (see column 2 lines 18-19).
 Popoff et al. detail an antiperspirant with three Steareth surfactants present at a total of 3.5 wt%, where Steareth-2 and Steareth-21 compose 83% of this combination (see example 35; instant claims 31-32). Also present in the composition is the antiperspirant active aluminum chlorohydrate, and Quaternium-15 at 0.1 wt% (see 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ 0.1 wt% Quaternium-15 as the preservative at the proportion taught by Popoff et al. for the composition of Herpens et al. and to exclude the perfume as suggested by Andrews et al. These choices would have been obvious because the presence of this particular preservative and the absence of fragrance were known to be desirable selections in a similar composition. This yields a composition with carrier composed of PPG-15 stearyl ether and water that total 91.9 wt%, where 87.4 wt% is water (see instant claims 21 and 26). The instant carrier is not limited in any way in regard to its components, thus the combination of these components meet its limitations. In addition, preparation of the composition via the technique taught by Popoff et al. also would have been obvious given that the constituents and proportions are very similar and yield a product intended for the same use. The instant specification details that the combination of Steareth-2 and Steareth-21 confers pearlescense to their compositions (see table 9). While the relative proportions of the two surfactants in Herpens et al. were not explicitly tested in the instant specification, their proximity to those that were shown to yield pearlescense suggests that the composition of Herpens et al. in view of Popoff et al. and Andrews et al. as evidenced by Librizzi et al., Kritzler et al., and Kyte et al. would also have a degree of pearlescense on its own.  According to MPEP 2145II, mere recognition of latent In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The viscosity of the composition of Herpens et al. is not detailed. However, the modified composition of Herpens et al. is very close in composition to that of instant composition 2, which is also made via heating and homogenization. Given their similarity, there would be a reasonable expectation that the two compositions would have viscosities that are similar. The instant disclosure states that its composition 2 has a viscosity between 1000 and 4000 cps when measured as instantly claimed, thus that of the modified Herpens composition would also fall within this range (see instant specification paragraph 86; instant claims 24 and 36). Similarly IL-1 reduction is not discussed, but this effect is attributed to the application of the product to skin and thus flows naturally from following the suggestion of the prior art. The application of the modified composition of Herpens et al. to skin as they intend would then follow and a reduction in skin irritation due to the skin conditioner would be expected. Therefore claims 21-28, 31, and 36 are obvious over Herpens et al. in view of Popoff et al. and Andrews et al. as evidenced by Librizzi et al., Kritzler et al., and Kyte et al. 

Claims 29-30 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Herpens et al. in view of Popoff et al. and Andrews et al. as evidenced by Librizzi .
Herpens et al. in view of Popoff et al. and Andrews et al. as evidenced by Librizzi et al., Kritzler et al., and Kyte et al. render obvious the limitations of instant claims 1 where the antiperspirant/deodorant active is present at 3 wt%, water (carrier) is present at 87.4 wt%, Steareth-2 and Steareth-21 are present at a combined proportion of 5 wt%, preservative is present at 0.1 wt%, and PPG-15 stearyl ether (carrier) is present at 4.5 wt%. The embodiment rendered obvious by the modified reference does not include potassium aluminum sulfate.
Popoff et al. further teach additional options for the antiperspirant active that include potassium alum (see paragraph 38). Harris et al. detail that potassium alum is the same compound as potassium aluminum sulfate (see column 2 lines 2-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exchange potassium aluminum sulfate for the aluminum chlorohydrate in the composition of Herpens et al. in view of Popoff et al. and Andrews et al. as evidenced by Librizzi et al., Kritzler et al., and Kyte et al. as the simple substitution of one known element for another in order to yield a predictable outcome. The instant disclosure categorizes potassium aluminum sulfate as a deodorant active (see specification table 1; instant claim 29). Therefore claims 29-30 and 35 are obvious over Herpens et al. in view of Popoff et al. and Andrews et al. as evidenced by Librizzi et al., Kritzler et al., Kyte et al., and Harris et al.

32 is rejected under 35 U.S.C. 103 as being unpatentable over Herpens et al. in view of Popoff et al. and Andrews et al. as evidenced by Librizzi et al., Kritzler et al., Kyte et al., and Harris et al. as applied to claims 29-30 and 35, and further in view of Cunningham et al. (previously cited) and Goldman et al. (previously cited).
Herpens et al. in view of Popoff et al. and Andrews et al. as evidenced by Librizzi et al., Kritzler et al., Kyte et al., and Harris et al. render obvious the limitations of instant claim 21, where potassium aluminum sulfate is present at 3 wt%, water is present at 87.4 wt%, Steareth-2 is present at 2 wt%, Steareth-21 is present at 3 wt% are present at a combined proportion of 5 wt%, the preservative Quaternium-15 is present at 0.1 wt%, and PPG-15 stearyl ether (carrier) is present at 4.5 wt%.
Cunningham et al. teach that both Quaternium-15 and caprylyl glycol were known preservatives employed in topical compositions (see abstract and 51).
Goldman et al. teach cosmetic compositions in which caprylyl glycol is employed as the preservative a 0.5 wt% (see abstract and table I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exchange caprylyl glycol for the quaternium-15 in the composition of Herpens et al. in view of Popoff et al. and Andrews et al. as evidenced by Librizzi et al., Kritzler et al., and Kyte et al. as the simple substitution of one known element for another in order to yield a predictable outcome. This choice would have been obvious based upon Cunningham et al. Goldman et al. further render obvious its inclusion at 0.5 wt% as a known proportion used in similar compositions. The instant disclosure states that all recited numbers are approximate and include variations that would be expected by a person of ordinary skill. As a result, the modified .

Claim 33-34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Herpens et al. in view of Popoff et al. and Andrews et al. as evidenced by Librizzi et al., Kritzler et al., and Kyte et al. as applied to claims 21-28, 31, and 36, and further in view of Cunningham et al. 
Herpens et al. in view of Popoff et al. and Andrews et al. as evidenced by Librizzi et al., Kritzler et al., and Kyte et al. render obvious the limitations of instant claims 21 and 36 where aluminum chlorohydrate is present at 3 wt%, water is present at 87.4 wt%, Steareth -2 and Steareth 21 are present at a combined proportion of 5 wt%, preservative is present at 0.1 wt%, and PPG-15 stearyl ether (carrier) is present at 4.5 wt%. In addition, Herpens et al. provide examples where the proportion of aluminum chlorohydrate is present at 8 wt% (see examples 3 and 7). The embodiment rendered obvious by the modified reference as discussed thus far does not include caprylyl glycol as the preservative or have 8 wt% aluminum chlorohydrate.
Cunningham et al. teach that both Quaternium-15 and caprylyl glycol were known preservatives employed in topical compositions (see abstract and 51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exchange caprylyl glycol for the quaternium-15 in the composition of Herpens et al. in view of Popoff et al. and Andrews et al. as .

Claims 21-23, 26-28, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Herpens et al. in view of Andrews et al., Anastassov et al., and Kyte et al. as evidenced by Kritzler et al.
Herpens et al. teaches an antiperspirant containing dermatological or cosmetic compositions and their application to skin to reduce sebum (see abstract and paragraphs 39-40). They detail an example that consists of only Steareth-21 (surfactant) at 3 wt%, Steareth-2 (surfactant) at 2 wt%, aluminum chlorohydrate (antiperspirant/deodorant active) at 3 wt%, PPG-15 stearyl ether (carrier) at 4.5 wt%, preservative and perfume at an effective amount, and water as the predominant component (see example 1; instant claims 21, 26-28, and 31). The composition is devoid of gelling agents, thickening agents, viscosity modifiers, and rheology modifiers (see instant claims 22-23). Herpens et al. provide a list of conventional ingredients that may be included (see paragraph 69). Pigments, silicone derivatives, perfumes, and preservatives are amongst the list. However, only some of these ingredients are included in example 1, indicating that their inclusion is optional. In addition, Herpens et 
Andrews et al. teach cosmetic compositions that are preferably antiperspirants or deodorants (see abstract). A particular embodiment of interest is fragrance free, indicating a desire for such compositions was recognized (see column 2 lines 18-19).
Anastassov et al. teach topical compositions (see paragraph 3). A listing of skin conditioners includes caprylyl glycol where this category of component is present at 0.1 to 2 wt% of the composition (see paragraph 21). This class of component is also known to ease skin irritation (see Kritzler et al. paragraph 6).
Kyte et al. teach topical compositions (see paragraph 2). A listing of skin conditioners includes PPG-15 stearyl ether (see paragraph 11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exchange caprylyl glycol for PPG-15 stearyl ether because they are known for use as the same category of ingredient as taught by Anastassov et al. and Kyte et al. It would then follow to employ a proportion as taught by Anastassov et al. This choice would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. The caprylyl glycol is also a preservative, thus this range of 0.1 to 2 wt% overlaps with that instantly claimed, thereby rendering it obvious (see instant claims 21 and 33). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). IL-1 reduction is not discussed, but this effect is attributed to the application of the product to skin and thus flows naturally from following the suggestion of the prior art. Therefore claims 21-23, 26-28, and 33-34 are obvious over Herpens et al. in view of Andrews et al., Anastassov et al., and Kyte et al. as evidence by Kritzer et al.

Claims 24-25, 29-30, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Herpens et al. in view of Andrews et al., Anastassov et al., and Kyte .
Herpens et al. in view of Andrews et al., Anastassov et al., and Kyte et al. as evidenced by Kritzler et al. render obvious the limitations of instant claim 21, but do not speak to the viscosity of the composition or its pearlescence.
Popoff et al. detail an antiperspirant with three Steareth surfactants present at a total of 3.5 wt%, where Steareth-2 and Steareth-21 compose 83% of this combination (see example 35). Also present in the composition is the antiperspirant active aluminum chlorohydrate, and Quaternium-15 at 0.1 wt% (see example 35). In addition, Popoff et al. teach methods of production for such compositions where the aqueous soluble and non-aqueous soluble ingredients are combined separately under heat and then mixed for 5 minutes via homogenization (see paragraphs 56-77). Popoff et al. further teach additional options for the antiperspirant active that include potassium alum (see paragraph 38). Harris et al. detail that potassium alum is the same compound as potassium aluminum sulfate (see column 2 lines 2-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the modified composition of Herpens et al. via the technique taught by Popoff et al. given that the constituents and proportions are very similar and yield a product intended for the same use. The instant specification details that the combination of Steareth-2 and Steareth-21 confers pearlescense to their compositions (see table 9). While the relative proportions of the two surfactants in Herpens et al. were not explicitly tested in the instant specification, their proximity to those that were shown to yield pearlescense suggests that the composition of Herpens In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The viscosity of the composition of Herpens et al. is not detailed. However, the modified composition of Herpens et al. is very close in composition to that of instant composition 2, which is also made via heating and homogenization. Given their similarity, there would be a reasonable expectation that the two compositions would have viscosities that are similar. The instant disclosure states that its composition 2 has a viscosity between 1000 and 4000 cps when measured as instantly claimed, thus that of the modified Herpens composition would also fall within this range (see instant specification paragraph 86; instant claims 24 and 36). The application of the modified composition of Herpens et al. to skin as they intend would then follow. In an alternate embodiment, it would have been obvious to exchange potassium aluminum sulfate for the aluminum chlorohydrate in the composition of Herpens et al. in view of Andrews et al., Anastassov et al., and Kyte et al. as the simple substitution of one known element for another in order to yield a predictable outcome. The instant disclosure categorizes potassium aluminum sulfate as a deodorant active (see specification table 1; instant claim 29). Therefore claims 24-25, 29-30, and 35-37 are .

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Herpens et al. in view of Andrews et al., Anastassov et al., Kyte et al., and Popoff et al. as evidenced by Kritzler et al. and Harris et al. as applied to claims 24-25, 29-30, and 35-37 and further in view of Goldman et al.
Herpens et al. in view of Andrews et al., Anastassov et al., Kyte et al., and Popoff et al. as evidenced by Kritzler et al. and Harris et al. render obvious a composition with 90 to 91.9 wt%, 0.1 to 2 wt% caprylyl glycol, 3 wt% steareth-21, 2 wt% steareth-2, and 3 wt% potassium aluminum sulfate. The claimed proportions for components are not explicitly exemplified.
Goldman et al. teach cosmetic compositions in which caprylyl glycol is employed as the preservative a 0.5 wt% (see abstract and table I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include caprylyl glycol at 0.5 wt% in the composition of Herpens et al. in view of Andrews et al., Anastassov et al., Kyte et al., and Popoff et al. as evidenced by Kritzler et la. and Harris et al. because it is with the range already envisioned by Anastassov et al. and as a known proportion used in similar compositions as taught by Goldman et al. This yields a composition with 91.5 wt%, 0.5 wt% caprylyl glycol, 3 wt% steareth-21, 2 wt% steareth-2, and 3 wt% aluminum chlorohydrate. The instant disclosure states that all recited numbers are approximate and include variations that would be expected by a person of ordinary skill . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-27, 31, 33, and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of US Patent No.  in view of Anconi et al. and Tamarkin et al. (previously cited) as evidenced by Anastassov et al. and Kritzler et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite the application of a composition to skin where the composition includes an antiperspirant active, surfactant/emulsifier, and water. The patented claims require only an antiperspirant active that may include a zinc based compound, a plant based oil, Steareth-20, steareth-2, a polyol, and water, specifically. The polyol and plant based oil can be considered along with the water as the carrier. Proportions of the components are not recited in the lineage of the method claim.
Anconi et al. teach an antiperspirant composition with a zinc based active at 5 to 20 wt%, steareth-2 at 1 to 5 wt%, steareth-21 at 1 to 5 wt%, an emollient oil at 1 to 10 wt%, preservative at 0.1 to 0.6 wt%, an water at 53.4 to 91.2 wt% (see abstract and table 5). Caprylyl glycol is envisioned as a preservative to include (see paragraph 30). 
Anastassov et al. teach a listing of skin conditioners includes caprylyl glycol where this category of component is present at 0.1 to 2 wt% of the composition (see paragraph 21). This class of component is also known to ease skin irritation (see Kritzler et al. paragraph 6).
Tamarkin et al. detail that steareth 20 and steareth 21 have HLB values that are nearly identical, thus the proportion of one would be expected to be sufficient for the other in the same application.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the proportions of Anconi et al. to guide 
While the relative proportions of the two surfactants in the modified patented claims were not explicitly tested in the instant specification, their proximity to those that were shown to yield pearlescense suggests that the composition would also have a degree of pearlescense on its own.  According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The modified composition has all the claimed components at the proportions instantly claimed, therefore the recitation of a viscosity does not distinguish the instant claims over the modified patented claims. Similarly IL-1 reduction is not discussed, but this effect is attributed to the application of the product to skin and thus flows naturally from following the suggestion of the prior art. A reduction in skin irritation 


The following are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Claims 21-27, 31, 33, and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No. 16/949756 (reference application) in view of Anconi et al. as evidenced by Anastassov et al. and Kritzler et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite the application of a composition to skin where the composition includes a zinc based antiperspirant active, plant based oil, amino acid, surfactant/emulsifier, and water. The amino acid, plant based oil, and polyol can be considered along with the water as the carrier. Proportions of the components are not recited in the lineage of the method claim.
Anconi et al. teach an antiperspirant composition with a zinc based active at 5 to 20 wt%, steareth-2 at 1 to 5 wt%, steareth-21 at 1 to 5 wt%, an emollient oil at 1 to 10 wt%, preservative at 0.1 to 0.6 wt%, an water at 53.4 to 91.2 wt% (see abstract and table 5). Caprylyl glycol is envisioned as a preservative to include (see paragraph 30). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the proportions of Anconi et al. to guide the selection of amounts of the components of the copending claims. The resulting ranges overlap with those instantly claimed, thereby rendering the claimed ranges obvious (see MPEP 2144.05). The compositions do not recited gelling agents, thickening agents, viscosity modifiers, and rheology modifiers. It further would have been obvious to select caprylyl glycol as the preservative because Anconi et al. envision it in such compositions. This choice would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome.
While the relative proportions of the two surfactants in the modified copending claims were not explicitly tested in the instant specification, their proximity to those that were shown to yield pearlescense suggests that the composition would also have a degree of pearlescense on its own.  According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The modified composition has all the claimed components at the 

Claims 21-27, 31, 33, and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No. 16/468754 (reference application) in view of Anconi et al. as evidenced by Anastassov et al. and Kritzler et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite the application of a composition to skin where the composition includes an antiperspirant active, surfactant/emulsifier, and water. The copending claims require only an antiperspirant active that is zinc based, a plant based oil, an emulsifier, a polyol, and water, specifically. The plant based oil and polyol can be considered along with the water as the carrier and they can be viewed as providing reduction I skin irritation. Steareth-21 and Steareth-2 are claimed as an emulsifier combination and the emulsifier may be present at 0.5 to 5 wt%. The antiperspirant active may be present at 0.5 to 10 wt%. Proportions of the components are not recited in a single lineage of the method claim.
Anconi et al. teach an antiperspirant composition with a zinc based active at 5 to 20 wt%, steareth-2 at 1 to 5 wt%, steareth-21 at 1 to 5 wt%, an emollient oil at 1 to 10 
Anastassov et al. teach a listing of skin conditioners includes caprylyl glycol where this category of component is present at 0.1 to 2 wt% of the composition (see paragraph 21). This class of component is also known to ease skin irritation (see Kritzler et al. paragraph 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the proportions of Anconi et al. to guide the selection of amounts of the components of the copending claims. The resulting ranges overlap with those instantly claimed, thereby rendering the claimed ranges obvious (see MPEP 2144.05). The compositions do not recite gelling agents, thickening agents, viscosity modifiers, and rheology modifiers. It further would have been obvious to select caprylyl glycol as the preservative because Anconi et al envision it in such compositions. This choice would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome.
While the relative proportions of the two surfactants in the modified copending claims were not explicitly tested in the instant specification, their proximity to those that were shown to yield pearlescense suggests that the composition would also have a degree of pearlescense on its own.  According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The modified composition has all the claimed components at the proportions instantly claimed, therefore the recitation of a viscosity does not distinguish the instant claims over the modified copending claims. Similarly IL-1 reduction is not discussed, but this effect is attributed to the application of the product to skin and thus flows naturally from following the suggestion of the prior art. A reduction in skin irritation due to the skin conditioner would be expected by the artisan given the presence of a component known to function in this capacity. Therefore claims 21-27, 31, 33, and 36 are obvious over claim 18 of copending Application No. 16/468754 in view of Anconi et al.
 
Response to Arguments
Applicant's arguments filed November 19, 2020 have been fully considered but they are not persuasive. In light of the amendment to the claims a portion of the rejection under 35 USC 112(b) is withdrawn. New grounds of rejection are made to address the new scope of limitations

Regarding rejections under 35 USC 112(b):
The amendment to the claims still recites a spindle that is specific to a particular brand of viscometer. Thus the measurement technique for the viscosity is still dependent upon a tool that is subject to changes, and therefore indefinite.


Regarding rejections under 35 USC 103:
The applicant argues that the presence of PPG-15 stearyl ether is excluded because it can be classified as an emollient. This component can also be classified as part of the carrier because the applicant does not provide a limiting definition for the term “carrier”. Therefore PPG-15 stearyl ether is not excluded from the composition due to the deletion of “emollient” as a component. 
The applicant also argues that one of ordinary skill would not have expected a reduction in skin irritation due to the application of the composition of Herpens et al. Given the presence of a known skin conditioner, the artisan ordinary skill would have expected some degree of reduction in skin irritation due to application of the product of Herpens et al. 

Regarding double patenting rejections:
The applicant’s acknowledgement of the double patenting rejections is noted.


Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615